     Case: 1:18-cv-07360 Document #: 12 Filed: 01/18/19 Page 1 of 1 PageID #:36

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Daniel Karon
                                          Plaintiff,
v.                                                         Case No.: 1:18−cv−07360
                                                           Honorable Joan H. Lefkow
CNU Online Holdings, LLC, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 18, 2019:


        MINUTE entry before the Honorable Joan H. Lefkow: Defendant's motion for
extension of time [8] is granted. Defendant shall answer or otherwise plead to the
complaint by 2/11/2019. Status hearing set for 2/5/2019 is stricken and reset to 2/13/2019
at 9:30 a.m. Mailed notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
